Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 14, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 06/14/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	In response to the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant merely indicated that if the provisional double patenting rejections
over the copending application are the only rejections remaining in this case, the provisional rejections should be withdrawn because the earliest nonprovisional filing date of the present application precedes that of the copending application. See page 9 of Applicant’s reply. Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Accordingly, per guidance of MPEP § 804(I)(B)(1), Applicant’s reply is not fully responsive to the prior Office Action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

	

Claim Amendments
           Applicant’s amendment to the claims, filed 06/14/2022, is acknowledged.
	Claims 2-10, 14, 16, 18-25, 27-29, 31-130, 132-133, 135-196 are cancelled.
	Claims 1, 11-13, and 30 are amended. 
	Claim 197 is newly added.
	Claims 1, 11-13, 15, 17, 26, 30, 131, 134, and 197 are pending.
	Claims 1, 11-13, 15, 17, 26, 30, 131, 134, and 197 are under examination.

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected without traverse Invention I, drawn to a composition comprising a first vector and a second vector encoding an N-terminal portion and a C-terminal portion, respectively, of otoferlin (OTOF) protein, in the reply filed on 12/21/2021.
Applicant has elected without traverse Myosin 15 (Myo15) promoter, as the species of promoter operably linked to the first coding polynucleotide, in the reply filed on 12/21/2021.
See Requirement for Restriction/Election mailed 09/24/2021.

Priority
	The instant application 16/395,999 was filed on 04/26/2019, claiming Domestic Benefit of U.S. Provisional Application 62/663,739 filed 04/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/15/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 197 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This rejection is a lack of written description rejection.
Claim 197 is directed to a Myosin 15 (Myo15) promoter comprising:
a first region having at least 85% identity to SEQ ID NO: 24 or a functional portion thereof comprising SEQ ID NO: 26 and/or SEQ ID NO: 27, and
a second region having at least 85% identity to SEQ ID NO: 25 or a functional portion thereof comprising SEQ ID NO: 31 and/or SEQ ID NO: 32,
wherein the first region and second region are operably linked;
wherein the first region is fused directly to the second region or is joined to the second region by a linker comprising one to one hundred nucleotides.
SEQ ID NO: 24 is 454 nucleotides in length, wherein residues 44-119 is SEQ ID NO: 26 and residues 133-227 is SEQ ID NO: 27. SEQ ID NO: 25 is 1157 nucleotides in length, wherein residues 568-649 is SEQ ID NO: 31 and residues 892-997 is SEQ ID NO: 32. SEQ ID NO: 24 and SEQ ID NO: 25 are sequences derived from the native Myo15 locus, do not overlap, and are separated by approximately 5,600 nucleotides at the native Myo15 locus. See Table 3, starting on page 86, of the specification.
Accordingly, the claim is directed to a broad genus of recombinant Myo15 promoters that possess the functional property of driving gene expression when operably linked to a transgene. This broad genus minimally comprises one of:
a sequence having as little as 85% identity to SEQ ID NO: 24 fused or linked to a sequence having as little as 85% identity to SEQ ID NO: 25;
a sequence having as little as 85% identity to SEQ ID NO: 24 fused or linked to SEQ ID NO: 31;
a sequence having as little as 85% identity to SEQ ID NO: 24 fused or linked to SEQ ID NO: 32;
SEQ ID NO: 26 fused or linked to a sequence having as little as 85% identity to SEQ ID NO: 25;
SEQ ID NO: 27 fused or linked to a sequence having as little as 85% identity to SEQ ID NO: 25;
SEQ ID NO: 26 fused or linked to SEQ ID NO: 31;
SEQ ID NO: 26 fused or linked to SEQ ID NO: 32;
SEQ ID NO: 27 fused or linked to SEQ ID NO: 31; or
SEQ ID NO: 27 fused or linked to SEQ ID NO: 32.
	In contrast to this broad genus, the specification only demonstrates a single recombinant Myo15 promoter functionally capable of driving transgene expression, namely SEQ ID NO: 36. SEQ ID NO: 36 consists of SEQ ID NO: 24 directly fused to SEQ ID NO: 25, without a linker sequence. See Table 3. Applicant’s working examples demonstrate transgene expression using the Myo15 promoter of SEQ ID NO: 36. See Example 1 on pages 110-111; see also pages 31-32. Although the specification contemplates other Myo15 promoter sequences in Table 3, Applicant only shows transgene expression using the Myo15 promoter of SEQ ID NO: 36. There is no showing that the recombinant promoter sequences in Table 3, other than SEQ ID NO: 36, possess the functional property of driving gene expression when operably linked to a transgene. There is no showing that SEQ ID NO: 26 fused or linked to SEQ ID NO: 31 or 32 is minimally sufficient to drive transgene expression. There is no showing that SEQ ID NO: 27 fused or linked to SEQ ID NO: 31 or 32 is minimally sufficient to drive transgene expression. There is no showing of a functional variant of SEQ ID NO: 24 or 25 having as little as 85% identity thereto. A sequence having as little as 85% identity to SEQ ID NO: 24 may have up to 68 nucleotide substitutions; and a sequence having as little as 85% identity to SEQ ID NO: 25 may have up to 173 nucleotide substitutions. In summary, the specification fails to disclose a common core structure of SEQ ID NO: 36 that is minimally sufficient to necessarily and predictably achieve the required functional property. The specification fails to disclose a common core structure shared among the members (species) of the broad genus of recombinant Myo15 promoters, as recited in the claims. Besides SEQ ID NO: 36 itself, the specification fails to discloses a representative number of the broad genus of recombinant Myo15 promoters, as recited in the claims. Accordingly, the discovery of all members of the broad genus of recombinant Myo15 promoters, or a representative thereof, would necessarily require the generation and testing of a large number of recombinant sequences for their ability to drive transgene expression by trial and error experimentation.
For these reasons, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the broad genus of recombinant Myo15 promoters, besides the SEQ ID NO: 36 itself, which necessarily and predictability achieve transgene expression, at the time the application was filed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 17, 26, 30, 131, and 134 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/039375 A1 to Simons et al. (published: 01 Mar 2018), of record in IDS; in view of U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018).
This rejection is reiterated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
With respect to claims 1, 11, and 12, Simons discloses a composition comprising: 
a first nucleic acid vector comprising, 5’ to 3’, a promoter operably linked to a first coding sequence encoding an N-terminal portion of an otoferlin (OTOF) protein, a splicing donor signal sequence, and a first recombinogenic sequence; and
a second nucleic acid vector comprising, 5’ to 3’, a second recombinogenic sequence, a splice acceptor signal sequence, a second coding sequence encoding a C-terminal portion of an otoferlin protein, and a polyadenylation sequence;
wherein the first and second coding sequences do not overlap with each other; and
wherein no single vector of the two vectors encodes a full-length otoferlin protein.
See page 18, lines 1-19. See also page 11, lines 1-17, and Figures 1-2.
Simons discloses that, when introduced into a mammalian cell the two vectors undergo concatemerization or homologous recombination with each other, thereby forming a recombined nucleic acid that encodes a full-length otoferlin protein. See page 13, line 30, through page 14, line 2.
Simons discloses that each of the two vectors is an adeno-associated virus (AAV) vector. See page 14, lines 11-12.
Simons discloses that the AAV vectors comprise 5’ and 3’ AAV inverted terminal repeats (ITRs). See page 135, lines 9-11.
Simons discloses that the second nucleic acid vector comprises a woodchuck hepatitis virus posttranscriptional regulatory element (WPRE) positioned between the second coding sequence encoding a C-terminal portion of an otoferlin protein and the polyadenylation sequence. See page 11, lines 1-17, and Figures 1-2.
Simons does not disclose wherein the promoter is a myosin 15 (Myo15) promoter. However, Simons discloses that the promoter is a tissue-specific promoter (page 15, line 12) and a Cochlea-specific promoter (page 20, lines 14-15). Simons further discloses that the composition is used for the expression of otoferlin in inner auditory hair cells (page 90, lines 25-30). Prior to the effective filing date of the instantly claimed invention, Petit discloses that the Myo15 promoter is specific for auditory hair cells and has been successfully used in mice. See paragraph [0364]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a promoter, as taught by Simons, with a Myo15 promoter, as taught by Petit, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because the composition of Simons is intended for the expression of otoferlin in inner auditory hair cells and the Myo15 promoter is specific for auditory hair cells.
With respect to claims 17 and 30, Simons discloses that the first vector comprises the otoferlin 5’ CDS (N-terminal part of otoferlin) and the second vector comprises the otoferlin 3’ CDS (C-terminal part of otoferlin) (page 11, lines 1-17, and Figures 1-2), wherein the otoferlin CDS was split at an exon-exon junction (page 206, lines 19-29). The 5’ and 3’ CDS (coding sequence) do not comprise introns.
Response to arguments: Applicant’s remarks filed 06/14/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that Petit does not provide a Myo15 promoter because Petit knocks in the transgene downstream of the endogenous Myo15 promoter, as opposed to inserting the Myo15 promoter into a synthetic vector operably linked to the transgene. Applicant points to Caberlotto et al. (2011) “Usher type 1G protein sans is a critical component of the tip-link complex, a structure controlling actin polymerization in stereocilia” Proceedings of the National Academy of Sciences 108.14 (2011): 5825-5830, of record in IDS, as evidence. See page 9 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, as set forth in the rejection, Petit identifies the Myo15 promoter, uses the Myo15 promoter to drive transgene expression, and teaches that the Myo15 promoter is specific for auditory hair cells. Combined with the teachings of the other cited prior art references, in this case Simons (below Trapani and Alemi), one of ordinary skill in the art would have been led to use the Myo15 promoter to drive otoferlin (OTOF) protein expression on a synthetic vector with a reasonable expectation of success. 


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/039375 A1 to Simons et al. (published: 01 Mar 2018), of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018), as applied to claims 1, 11-12, 17, 26, 30, 131, and 134 above; and in further view of Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action with respect to claim 15, and this rejection is newly applied to claim 13. Applicant’s traversal is for the same reasons which have been addressed above.
	Simons does not disclose that the first and second nucleic acid vectors each further comprise a degradation signal sequence. Prior to the effective filing date of the instantly claimed invention, Trapani discloses a composition for delivering large genes to the retina (page 6812, col. 1). The composition comprises:
	a first adeno-associated virus (AAV) vector comprising, from 5’ to 3’, a promoter operably linked to a first coding sequence encoding a N-terminal portion of a polypeptide (5’ CDS), a splicing donor signal, a first homology region, and a first degradation signal; and
	a second AAV vector comprising, 5’ to 3, a second homology region, a second degradation signal, a splicing acceptor signal, a second coding sequence encoding a C-terminal portion of a polypeptide (3’ CDS), and a polyadenylation signal;
	wherein the first AAV vector and the second AAV vector are flanked by AAV inverted terminal repeats (ITRs).  
	See Figure 1.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Simons so that the first nucleic acid vector further comprises a degradation signal sequence, positioned 3’ of the first recombinogenic region, and the second nucleic acid vector further comprises a degradation signal sequence, positioned between the second recombinogenic region and the splice acceptor signal sequence, as taught by Trapani, because Trapani teaches that the inclusion of degradation signals results in the selective degradation of truncated proteins without affecting full-length protein production (Abstract).
With respect to claim 13, Simons discloses that both the first and second recombinogenic regions are F1 phage recombinogenic regions. See page 18, lines 1-19. Trapani discloses that the first and second recombinogenic regions are the same sequence (Figure 1; first paragraph of Material and Methods on page 6820). Accordingly, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to use to recombinogenic regions possessing the same sequence in order to mediate homologous recombination.

Claims 1, 11-13, 15, 26, 30, and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS; in view of Alemi, Aurash (2012) “Progress Report: AOS Research Grant: Restoration of Hearing in the Otoferlin Knockout Mouse using Viral Gene Therapy” Program and Abstracts of the One Hundred Forty-Fifth Annual Meeting of the American Otological Society, Inc., pg. 68, of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018). Applicant’s traversal is for the same reasons which have been addressed above.
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
	Trapani discloses a composition for delivering large genes to the retina (page 6812, col. 1). The composition comprises:
	a first adeno-associated virus (AAV) vector comprising, from 5’ to 3’, a promoter operably linked to a first coding sequence encoding a N-terminal portion of a polypeptide (5’ CDS), a splicing donor signal, a first homology region, and a first degradation signal; and
	a second AAV vector comprising, 5’ to 3, a second homology region, a second degradation signal, a splicing acceptor signal, a second coding sequence encoding a C-terminal portion of a polypeptide (3’ CDS), and a polyadenylation signal;
	wherein the first AAV vector and the second AAV vector are flanked by AAV inverted terminal repeats (ITRs).  
	See Figure 1.
Trapani does not disclose that the first coding sequence and the second coding sequence overlap.
With respect to claim 13, Trapani discloses that the first and second recombinogenic regions are the same sequence (Figure 1; first paragraph of Material and Methods on page 6820).
With respect to claim 30, Trapani does not disclose that the first coding sequence and the second coding sequence comprise introns.
Trapani does not disclose that the gene encodes for an otoferlin. Prior to the effective filing date of the instantly claimed invention, Alemi discloses a composition for delivering an otoferlin gene. The composition comprises and first AAV vector and second AAV vector containing the 5’ and 3’ halves of the otoferlin gene, as well as a bridging DNA sequence and splicing signals. The 5’ half of the otoferlin gene is further flanked by a promoter sequence and the 3’ half of the otoferlin gene is further flanked by a polyadenylation (polyA) sequence. Alemi discloses that reconstitution of the full-length otoferlin gene occurs by ITR-mediated concatemerization and/or bridging DNA sequence-mediated homologous recombination. See entire disclosure. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the gene of interest, as taught by Trapani, with the otoferlin gene, as taught by Alemi, with a reasonable expectation of success because Alemi teaches otoferlin gene delivery to restore hearing and reverse the pathologic changes caused by a defective endogenous otoferlin gene expression (first paragraph).
Trapani and Alemi do not disclose that promoter is a myosin 15 (Myo15) promoter. Prior to the effective filing date of the instantly claimed invention, Petit discloses that the Myo15 promoter is specific for auditory hair cells and has been successfully used in mice. See paragraph [0364]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a promoter, as taught by Trapani, with a Myo15 promoter, as taught by Petit, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because the Myo15 promoter is specific for auditory hair cells.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS; Alemi, Aurash (2012) “Progress Report: AOS Research Grant: Restoration of Hearing in the Otoferlin Knockout Mouse using Viral Gene Therapy” Program and Abstracts of the One Hundred Forty-Fifth Annual Meeting of the American Otological Society, Inc., pg. 68, of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018), as applied to claims 1, 11-13, 15, 26, 30, and 131; and in further view of US 2016/0076054 A1 to Auricchio et al.
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
Prior to the effective filing date of the instantly claimed invention, Auricchio discloses a composition for the delivery of large genes to the retina (paragraph [0014]). The composition comprises:
a first nucleic acid vector comprising, 5’ to 3’, a 5’-inverted terminal repeat (5’-ITR) sequence, a promoter sequence operably linked to the 5’ end portion of a coding sequence, a splicing donor signal sequence, a first recombinogenic region, and a 3’-inverted terminal repeat (3’-ITR) sequence; and
a second nucleic acid vector comprising, 5’ to 3’, a 5’-ITR sequence, a second recombinogenic region, a splicing acceptor signal sequence, the 3’ end portion of the coding sequence, a poly-adenylation signal sequence, and a 3’-ITR sequence.
See paragraphs [0017-0043]. See also Figure 1.
With respect to instant claim 17, Auricchio discloses that the coding sequence is split into the 5’ end portion (N-terminal portion) and the 3’ end portion (C-terminal portion) preferably at a natural exon-exon junction. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to split the coding sequence at a exon-exon junction (exon boundary) because Auricchio teaches that splitting the coding sequence at a natural exon-exon boundary is preferable.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS; Alemi, Aurash (2012) “Progress Report: AOS Research Grant: Restoration of Hearing in the Otoferlin Knockout Mouse using Viral Gene Therapy” Program and Abstracts of the One Hundred Forty-Fifth Annual Meeting of the American Otological Society, Inc., pg. 68, of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018), as applied to claims 1, 11-13, 15, 26, 30, and 131; and in further view of Higashimoto et al. (2007) “The woodchuck hepatitis virus post-transcriptional regulatory element reduces readthrough transcription from retroviral vectors” Gene Therapy 14, 1298–1304.
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
With respect to instant claim 134, prior to the effective filing date of the instantly claimed invention, Higashimoto discloses that the woodchuck hepatitis virus post-transcriptional regulatory element (WPRE) increases transgene expression and further that WPRE is most effective when placed downstream of the transgene, proximal to the polyadenylation signal. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the second nucleic acid vector to further comprise a WPRE sequence because Higashimoto teaches that WPRE increases transgene expression most effectively when placed downstream of the transgene, proximal to the polyadenylation signal.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-13, 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The co-pending claims are directed to a dual vector system comprising:
a first nucleic acid vector comprising, 5’ to 3’, a myosin 15 (Myo15) promoter operably linked to a first coding polynucleotide encoding an N-terminal portion of an otoferlin (OTOF) protein, a splice donor signal sequence, and a first recombinogenic region; and
a second nucleic acid vector comprising, 5’ to 3’, a second recombinogenic region, a splice acceptor signal sequence, a second coding polynucleotide encoding a C-terminal portion of an OTOF protein, and a polyadenylation sequence;
wherein, when introduced into a mammalian cell, the first and second nucleic acid vectors undergo homologous recombination or concatemerization to form a recombined nucleic acid that encodes a full-length OTOF protein.
wherein neither the first nor second nucleic acid vector encodes a full-length OTOF protein;
wherein the first coding polynucleotide and the second coding polynucleotide do not overlap; 
wherein the first and second recombinogenic regions have the same nucleic acid sequence;
wherein the first and second nucleic acid vectors are adeno-associated virus (AAV) vectors; and
wherein the first and second coding polynucleotides do not comprise introns.

Claims 15 and 131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022), as applied to claims 1, 11-13, 26, and 30 above; in view of Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	With respect to instant claim 15, Trapani discloses a composition for delivering large genes to the retina (page 6812, col. 1). The composition comprises:
	a first adeno-associated virus (AAV) vector comprising, from 5’ to 3’, a promoter operably linked to a first coding sequence encoding a N-terminal portion of a polypeptide (5’ CDS), a splicing donor signal, a first homology region, and a first degradation signal; and
	a second AAV vector comprising, 5’ to 3, a second homology region, a second degradation signal, a splicing acceptor signal, a second coding sequence encoding a C-terminal portion of a polypeptide (3’ CDS), and a polyadenylation signal;
	wherein the first AAV vector and the second AAV vector are flanked by AAV inverted terminal repeats (ITRs).  
	See Figure 1.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of the co-pending claims so that the first nucleic acid vector further comprises a degradation signal sequence, positioned 3’ of the first recombinogenic region, and the second nucleic acid vector further comprises a degradation signal sequence, positioned between the second recombinogenic region and the splice acceptor signal sequence, as taught by Trapani, because Trapani teaches that the inclusion of degradation signals results in the selective degradation of truncated proteins without affecting full-length protein production (Abstract).
With respect to instant claim 131, as discussed above, Trapani teaches that the first and second nucleic acid vectors comprise an inverted terminal repeat (ITR) at each end of the nucleic acid sequence.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022), as applied to claims 1, 11-13, 26, and 30 above; in view of US 2016/0076054 A1 to Auricchio et al.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Prior to the effective filing date of the instantly claimed invention, Auricchio discloses a composition for the delivery of large genes to the retina (paragraph [0014]). The composition comprises:
a first nucleic acid vector comprising, 5’ to 3’, a 5’-inverted terminal repeat (5’-ITR) sequence, a promoter sequence operably linked to the 5’ end portion of a coding sequence, a splicing donor signal sequence, a first recombinogenic region, and a 3’-inverted terminal repeat (3’-ITR) sequence; and
a second nucleic acid vector comprising, 5’ to 3’, a 5’-ITR sequence, a second recombinogenic region, a splicing acceptor signal sequence, the 3’ end portion of the coding sequence, a poly-adenylation signal sequence, and a 3’-ITR sequence.
See paragraphs [0017-0043]. See also Figure 1.
With respect to instant claim 17, Auricchio discloses that the coding sequence is split into the 5’ end portion (N-terminal portion) and the 3’ end portion (C-terminal portion) preferably at a natural exon-exon junction. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to split the coding sequence preferably at a natural exon-exon junction (exon boundary) because Auricchio teaches that the splitting the coding sequence at a natural exon-exon boundary is preferable.

Claim 134 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022), as applied to claims 1, 11-13, 26, and 30 above; in view of Higashimoto et al. (2007) “The woodchuck hepatitis virus post-transcriptional regulatory element reduces readthrough transcription from retroviral vectors” Gene Therapy 14, 1298–1304.
This rejection is reiterated for the same reasons set forth in the previous Office action.
With respect to instant claim 134, prior to the effective filing date of the instantly claimed invention, Higashimoto discloses that the woodchuck hepatitis virus post-transcriptional regulatory element (WPRE) increases transgene expression and further that WPRE is most effective when placed downstream of the transgene, proximal to the polyadenylation signal. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the second nucleic acid vector to further comprise a WPRE sequence because Higashimoto teaches that WPRE increases transgene expression most effectively when placed downstream of the transgene, proximal to the polyadenylation signal.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633